DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 2, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0358939 A1 (hereinafter “Lee ‘939”).
Regarding claim 1, Lee ‘939 discloses in Figs. 1-7 and related text an array substrate, comprising a display area DA and a fan-out area FA (¶ [0033]), wherein the array substrate comprises a base SUB1 and at least one lead structure DFL disposed on the base in the fan-out area (¶ [0050]), the at least one lead structure comprises a first conductive structure CL1 and a conductive semiconductor structure CL21 (¶¶ [0051], [0053], [0055]), an orthographic projection of the conductive semiconductor structure on the base at least partially overlaps an orthographic projection of the first conductive structure on the base (¶¶ [0057]-[0058]), at least one insulating layer GI is provided between the conductive semiconductor structure and the first conductive structure (¶ [0052]), and a part of the conductive semiconductor structure opposite to the first conductive structure in a direction perpendicular to the base is doped (¶ [0055]).
Regarding claim 2, Lee ‘939 discloses a thin film transistor TFT disposed on the base in the display area (Figs. 2, 3; ¶ [0035]), wherein the first conductive structure is disposed in a same layer as a gate GE of the thin film transistor, and comprises a same material as the gate of the thin film transistor (¶ [0053]).
Regarding claim 3, Lee ‘939 discloses the conductive semiconductor structure is disposed in a same layer as an active layer SCL of the thin film transistor (Fig. 3; ¶ [0055]); 
a gate insulating layer GI is disposed between the gate of the thin film transistor and the active layer of the thin film transistor (¶ [0041]); and 
the conductive semiconductor structure is disposed on a side of the base proximal to the gate insulating layer, and the first conductive structure is disposed on a side of the gate insulating layer distal to the base (¶ [0045]).
Regarding claim 12, Lee ‘939 discloses the lead structure further comprises a second conductive structure CL22 (Figs. 5, 6; ¶ [0055]), and an orthographic projection of the second conductive structure on the base at least partially overlaps the orthographic projection of the first conductive structure on the base (¶¶ [0057]-[0058]).
Regarding claim 22, Lee ‘939 discloses a display device, comprising the array substrate according to claim 1 (Fig. 1; ¶ [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘939 in view of US 2016/0358938 A1 (hereinafter “Lee ‘938”).
Regarding claims 4 and 5, Lee ‘939 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee ‘939 does not disclose an interlayer insulating layer is disposed between a source and a drain of the thin film transistor and the active layer of the thin film transistor, and the source and the drain of the thin film transistor are disposed on a side of the interlayer insulating layer distal to the base, wherein the source and the drain of the thin film transistor are disposed on a side of the gate of the thin film transistor distal to the base, and the interlayer insulating layer is disposed on the side of the gate insulating layer distal to the base.
Lee ‘938 teaches in Figs. 2A, 2B and related text an interlayer insulating layer INS2 (¶ [0071]) is disposed between a source SE2 and a drain DE2 of the thin film transistor TR2 (¶ [0062]) and the active layer ACT2 of the thin film transistor (¶ [0068]), and the source and the drain of the thin film transistor are disposed on a side of the interlayer insulating layer distal to the base BS (¶ [0053]), wherein the source and the drain of the thin film transistor are disposed on a side of the gate GE2 of the thin film transistor distal to the base (¶ [0062]), and the interlayer insulating layer is disposed on the side of the gate insulating layer INS1 distal to the base (¶ [0069]).
Lee ‘939 and Lee ‘938 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘939 with the specified features of Lee ‘938 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee ‘939 to dispose an interlayer insulating layer between a source and a drain of the thin film transistor and the active layer of the thin film transistor, to dispose the source and the drain of the thin film transistor on a side of the interlayer insulating layer distal to the base, to dispose the source and the drain of the thin film transistor on a side of the gate of the thin film transistor distal to the base, and to dispose the interlayer insulating layer on the side of the gate insulating layer distal to the base, as taught by Lee ‘938, in order to follow the suggestion of Lee ‘939 to form the thin film transistor to have a top gate structure (Lee ‘939: ¶ [0045]).
Regarding claims 7-10, Lee ‘939 discloses substantially the entire claimed invention, as applied to claim 1 above, including a thin film transistor TFT disposed on the base in the display area, the conductive semiconductor structure is disposed in a same layer as an active layer SCL of the thin film transistor, and a gate insulating layer GI is disposed between a gate GE of the thin film transistor and the active layer of the thin film transistor (Figs. 2, 3; ¶¶ [0039] and [0055]).
Lee ‘939 does not disclose the first conductive structure is disposed in a same layer as a source and a drain of the thin film transistor, and comprises a same material as the source and the drain of the thin film transistor; an interlayer insulating layer is disposed between the source and the drain of the thin film transistor and the active layer of the thin film transistor; and the conductive semiconductor structure is disposed on a side of the base proximal to the interlayer insulating layer, and the first conductive structure is disposed on a side of the interlayer insulating layer distal to the base, the gate of the thin film transistor is disposed on a side of the gate insulating layer distal to the base, the source and the drain of the thin film transistor are disposed on a side of the gate of the thin film transistor distal to the base and the interlayer insulating layer is disposed on the side of the gate insulating layer distal to the base, or the gate of the thin film transistor is disposed on a side of the source and the drain of the thin film transistor distal to the base and the gate insulating layer is disposed on the side of the interlayer insulating layer distal to the base.
Lee ‘938 teaches in Figs. 2A, 2B, 5A, 5B and related text the first conductive structure DL,UP is disposed in a same layer as a source SE2 and a drain DE2 of the thin film transistor TR2, and comprises a same material as the source and the drain of the thin film transistor (¶¶ [0062] and [0114]-[0115]); an interlayer insulating layer INS2 is disposed between the source and the drain of the thin film transistor and the active layer ACT2 of the thin film transistor (¶¶ [0068] and [0071]); and the conductive semiconductor structure LP is disposed on a side of the base BS proximal to the interlayer insulating layer (¶¶ [0053] and [0085]), and the first conductive structure is disposed on a side of the interlayer insulating layer distal to the base, the gate GE2 of the thin film transistor is disposed on a side of the gate insulating layer INS1 distal to the base (¶ [0070]), the source and the drain of the thin film transistor are disposed on a side of the gate of the thin film transistor distal to the base and the interlayer insulating layer is disposed on the side of the gate insulating layer distal to the base, or the gate of the thin film transistor is disposed on a side of the source and the drain of the thin film transistor distal to the base and the gate insulating layer is disposed on the side of the interlayer insulating layer distal to the base.
Lee ‘939 and Lee ‘938 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘939 with the specified features of Lee ‘938 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee ‘939 to dispose the first conductive structure in a same layer as a source and a drain of the thin film transistor, and to form the first conductive structure to comprise a same material as the source and the drain of the thin film transistor; to dispose an interlayer insulating layer between the source and the drain of the thin film transistor and the active layer of the thin film transistor; to dispose the conductive semiconductor structure on a side of the base proximal to the interlayer insulating layer, and to dispose the first conductive structure on a side of the interlayer insulating layer distal to the base, to dispose the gate of the thin film transistor on a side of the gate insulating layer distal to the base, to dispose the source and the drain of the thin film transistor on a side of the gate of the thin film transistor distal to the base and to dispose the interlayer insulating layer on the side of the gate insulating layer distal to the base, or to dispose the gate of the thin film transistor on a side of the source and the drain of the thin film transistor distal to the base and to dispose the gate insulating layer on the side of the interlayer insulating layer distal to the base, as taught by Lee ‘938, in order to follow the suggestion of Lee ‘939 to form the thin film transistor to have a top gate structure (Lee ‘939: ¶ [0045]).
Regarding claims 13-16, Lee ‘939 discloses substantially the entire claimed invention, as applied to claim 12 above, including the array substrate comprises a thin film transistor TFT disposed on the base in the display area (Figs. 2, 3; ¶ [0035]); wherein one of the first conductive structure and the second conductive structure is disposed in a same layer as a gate GE of the thin film transistor, and comprises a same material as the gate of the thin film transistor (¶ [0053]), and the other of the first conductive structure and the second conductive structure is disposed in a same layer as a source SE and a drain DE of the thin film transistor, and comprises a same material as the source and the drain of the thin film transistor (¶ [0055]), wherein the conductive semiconductor structure is disposed in a same layer as an active layer SCL of the thin film transistor (¶ [0055]), wherein a first insulating layer GI is disposed between the first conductive structure and the conductive semiconductor structure (¶ [0041]), and the conductive semiconductor structure is disposed on a side of the base proximal to the first insulating layer.
Lee ‘939 does not disclose the first conductive structure is located between the second conductive structure and the conductive semiconductor structure with respect to the base, a second insulating layer is disposed between the first conductive structure and the second conductive structure, and the first insulating layer and the second insulating layer are sequentially disposed on the base, the first conductive structure is disposed on a side of the first insulating layer distal to the base, and the second conductive structure is disposed on a side of the second insulating layer distal to the base.
Lee ‘938 teaches in Figs. 5A, 5B and related text the first conductive structure FP is located between the second conductive structure DL,UP and the conductive semiconductor structure LP with respect to the base BS (¶¶ [0104]-[0105]), a second insulating layer INS2 is disposed between the first conductive structure and the second conductive structure, and the first insulating layer INS1 and the second insulating layer are sequentially disposed on the base (¶ [0104]), the first conductive structure is disposed on a side of the first insulating layer distal to the base, and the second conductive structure is disposed on a side of the second insulating layer distal to the base.
Lee ‘939 and Lee ‘938 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘939 with the specified features of Lee ‘938 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee ‘939 to dispose the first conductive structure between the second conductive structure and the conductive semiconductor structure with respect to the base, to dispose a second insulating layer between the first conductive structure and the second conductive structure, to sequentially dispose the first insulating layer and the second insulating layer on the base, to dispose the first conductive structure on a side of the first insulating layer distal to the base, and to dispose the second conductive structure on a side of the second insulating layer distal to the base, as taught by Lee ‘938, in order to provide a display device that is resilient against static electricity (Lee ‘938: ¶ [0007]).
Regarding claim 19, Lee ‘939 discloses substantially the entire claimed invention, as applied to claim 12 above.
Lee ‘939 does not disclose the second conductive structure comprises metal.
Lee ‘938 teaches in Figs. 5A, 5B and related text the second conductive structure DL,UP comprises metal (¶ [0115]).
Lee ‘939 and Lee ‘938 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘939 with the specified features of Lee ‘938 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee ‘939 to form the second conductive structure to comprise metal, as taught by Lee ‘938, in order to ensure a high electrical conductivity of the second conductive structure.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 20, Lee ‘939 discloses substantially the entire claimed invention, as applied to claim 1 above.
Lee ‘939 does not disclose the conductive semiconductor structure comprises a conductive low-temperature polysilicon layer, or the first conductive structure comprises metal.
Lee ‘938 teaches in Figs. 5A, 5B and related text the conductive semiconductor structure comprises a conductive low-temperature polysilicon layer, or the first conductive structure FP comprises metal (¶ [0111]).
Lee ‘939 and Lee ‘938 are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee ‘939 with the specified features of Lee ‘938 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee ‘939 to form the first conductive structure to comprise metal, as taught by Lee ‘938, in order to ensure a high electrical conductivity of the first conductive structure.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest “via holes are disposed on two sides of the first conductive structure and only one via hole is disposed between any two adjacent first conductive structures, and the via holes penetrate the second insulating layer and the first insulating layer such that the single common conductive semiconductor structure is electrically connected to the single common second conductive structure through the via holes” as recited in claim 18.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811